Exhibit 10.38

 

LOGO [g107849ex10_39.jpg]   

25134 Rye Canyon Loop

Suite 300

Valencia, CA 91355

Main: (661) 775-5300

www.mannkindcorp.com

March 3, 2016

Michael Castagna

638 Lindero Canyon Road, Suite 333

Oak Park, CA 91377

Dear Michael,

Congratulations! The MannKind team has been very impressed with your background
and credentials, and we are genuinely pleased to offer you full-time employment
with MannKind Corporation, in the exempt position Chief Commercialization
Officer located in Valencia CA. In this position you will initially report
directly to Matthew J. Pfeffer, Chief Executive Officer and CFO.

We will target your employment to commence on March 14, 2016. Please be advised
that this offer is contingent upon satisfactory reference and background checks
and receipt of results of a satisfactory drug screening test. In the coming
days, you will receive an email with information regarding the test, contact and
location information for the laboratory as well as the hours of operation. This
screening test must be completed no later than two weeks from the date of this
letter.

You will be paid on a bi-weekly basis, on regular payroll schedule, in the
amount of $15,384.61, equating to an annualized amount of $400,000.00. You will
be eligible to participate in the MannKind Discretionary Bonus Plan, with a
target bonus opportunity of 50% of annual earnings. You will be eligible for a
car allowance of $553.85 paid on a biweekly basis equating to an annualized
amount of $14,400.00.

Additionally, you will receive a one-time sign-on bonus in the gross amount of
$50,000.00, less appropriate with-holdings and other payroll deductions, payable
as a lump sum on the first pay period at the end of the first ninety (90) days
of your employment. By accepting this offer, you agree that, in the event that
you voluntarily leave the Company, or if you are terminated by the Company for
“cause”, within the twelve (12) months following receipt of payment, you will
repay the full amount of the payment, net any with-holdings within thirty
(30) days after the last day of your employment. By accepting this offer, you
further agree that the Company may deduct this amount from any other amounts The
Company owes you should you be obligated to repay this amount.

You will be eligible to participate in MannKind’s Equity Incentive Plan, under
which stock options and restricted stock will be awarded to you at a future
date, as approved by the Board of Directors. At the next quarterly Board meeting
after your hire date, we will recommend that you be granted an equity award of
329,200 stock options and 80,000 restricted stock units which is comparable to
grants made for other individuals in similar level positions throughout the
company. This is not a guarantee for a specific



--------------------------------------------------------------------------------

Michael Castagna, page two

number of restricted stock units, but is only intended to provide you with an
understanding of grant guidelines for your position. If your start date is less
than two weeks prior to the next quarterly Board meeting, the recommendation
will be submitted in the following quarter. Grants will begin vesting based on
your hire date. You will also be eligible for an annual equity grant.

Additionally, the Board will be asked to make a special grant of 1,000,000
performance based stock options, with performance based vesting terms to be
mutually agreed upon in advance of their grant date.

We have a substantial list of fringe benefits, including the following: 22 days
PTO annually, which accrues on a bi-weekly basis; short term and long term
disability insurance; company–paid life insurance; a 401(k) tax deferred savings
program; flexible spending accounts; health, vision and dental insurance, and
twelve paid holidays. The holidays and other time off benefits will be prorated
based on your date of hire. All benefits, policies and rules are subject to
change from time to time at the Company’s discretion. All benefits outlined in
this offer letter are contingent on your continuing employment with MannKind
Corporation in a benefit eligible status.

Shortly after we are in receipt of your acceptance, you will receive a welcome
email from our onboarding manager, with a link to your personalized onboarding
portal. Through this portal you will have access to most of the required
MannKind policies and agreements that will require your signature such as, the
Employee Proprietary Information and Inventions Agreement, an Arbitration
Agreement, a Policy Against Insider Trading, Code of Business Conduct and
Ethics, and an Employee Acknowledgement Form, required after reading the
MannKind Employee Sourcebook. Of course, the company may require additional
policies or agreements to be signed and acknowledged in the future.

Employment at MannKind is at will, which means that either you or MannKind can
end the employment relationship at any time, and for any reason or for no
reason, with or without cause or notice. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written, and cannot be modified or amended except in writing by an officer of
the company. As required by law, this offer is subject to satisfactory proof of
your right to work in the United States. This at will employment relationship
cannot be changed except in writing as approved by the Board of Directors of
MannKind.

We appreciate the energy and enthusiasm you demonstrated during our interview
and selection process and we look forward to a favorable response to our offer.
We have many exciting challenges ahead and believe you can make a significant
contribution to MannKind.

At your earliest convenience, please sign and date this letter and return it to
Linda Adreveno, Sr. V. P. Human Resources (ladreveno@mannkindcorp.com) to
indicate your acceptance of this written offer of employment. Please also
include proof of your annual compensation in the form of a recent pay stub or
W2/1099.

If you should have any questions, please don’t hesitate to contact me.

 

Sincerely, /s/ Matthew J. Pfeffer

Matthew J. Pfeffer

Chief Executive Officer and CFO



--------------------------------------------------------------------------------

Michael Castagna, page three

I have carefully read and understand all of the terms of the above letter and
freely and voluntarily accept and agree to all of its terms. I represent that,
in agreeing to this offer letter, I am not relying on any representations or
promises of any kind other than set forth in this letter.

 

/s/ Michael Castagna Michael Castagna March 9, 2016 Date Signed March 14, 2016
Confirmed Start Date